Citation Nr: 9917073	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-48 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

To be determined.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
June 1967.

This matter originally came before the Board of Veterans' 
Appeals (hereinafter the Board) on appeal from a February 
1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in St. Louis, Missouri, that 
denied the veteran's claim for entitlement to service 
connection for tinnitus.  The veteran also appealed a June 
1996 rating decision from the Chicago RO that denied 
entitlement to service connection for bilateral hearing loss 
and low back pain.  The RO also denied the veteran's claim 
for entitlement to a compensable evaluation for the residuals 
of fractures of various facial bones.  Since the issuance of 
the February 1993 and June 1996 rating actions, the veteran 
has relocated to Louisiana, and the New Orleans RO has 
processed the claim since that time.


REMAND

In January 1999, the Board issued a decision that found that 
the issues of entitlement to service connection for low back 
pain, tinnitus, and bilateral hearing loss not well-grounded.  
The Board remanded the issue, entitlement to a compensable 
evaluation for the residuals of fractures of various facial 
bones, for additional medical and procedural development.  As 
a part of that remand, the Board requested that the RO 
discuss pyramiding and the applicability of Esteban v. Brown, 
6 Vet. App. 259 (1994), to the veteran's claim.  

In accordance with the Board's remand, the RO did have a 
neurologist and otolaryngologist examine the veteran.  Both 
produced a medical report that has been included in the 
claims folder.  However, when the RO reviewed the obtained 
information, and subsequently issued a decision and 
Supplemental Statement of the Case, it failed to discuss 
Esteban as the Board had requested.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims, formerly known 
as the United States Court of Veterans Appeals, and 
hereinafter the Court, has stated that the Board is 
responsible for entering a final decision on behalf of the 
Secretary in claims for entitlement to veterans' benefits and 
that as such, remand instructions to the RO from the Board 
must be complied with - said compliance by the RO being 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Hence, since the RO did not discuss the ramifications and 
applicability of Esteban to the veteran's claim, the Board 
finds that the RO did not comply with the Board's 
instructions.  Thus, the claim must be remanded to the RO for 
further processing.  That is, the veteran's claim should be 
readjudicated.  If the decision remains unfavorable, the 
veteran and his representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


  In the accredited representative's Written Brief Presentation, dated May 17, 1999, the representative 
claimed that the write-up done by a "Dr. Hollis" of the VA was inappropriate and prejudicial to the veteran.  
For the purpose of clarity, the Board would note that the veteran was not examined by a "Dr. Hollis"; he was 
examined by a Dr. Hollis T. Reed.  

Next, it appears that the representative objects to the portions highlighted below:

	. . . I have reviewed his [the veteran's] claim file, and a large 
portion of that claims file consists of court martial proceedings and 
other disciplinary notes, and as well, I have talked with Mr. [redacted] . . . He 
was also incarcerated, and as a result of that incarceration, he 
sustained an injury to his right face. . . He says that the ENT doctors 
did not want to keep him in the hospital because they did not want him 
spending his jail time out of jail.

Yet, in the Board's remand of January 1999, the Board specifically requested that the examiner review the 
complete claims folder in order to accomplish a thorough examination.  This was done in conjunction with 
The American Legion's request, dated November 18, 1998, that asked that the Board take into consideration 
the "entire record".  Moreover, the Court, through its decision of Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), has demanded that a complete history of the veteran be accomplished prior to the examination.  In 
this case, such a history happens to include references to the veteran's unfortunate brush with the military 
justice system.  In not referencing this, the RO, and ultimately the Board, would be in violation of the Court's 
directions, and the Board does not believe that the accredited representative would want the Board to 
disregard the Court's directions for the benefit of his client.

The Board also notes that while the accredited representative has claimed that the veteran was prejudiced by 
said remarks, he has been very nebulous in describing how the veteran was injured by said prejudice.  He has 
not documented how the doctor's findings were changed as a result of his review of the claims folder.  He 
has not shown that the veteran was treated with disrespect or that the veteran was given an incomplete 
examination.  Instead, he has just made blanket statements with no concrete basis to back his assertions.  The 
Board finds these assertions specious and without merit; and, believes that the examination report provides 
an accurate representation of the veteran's service-connected condition.

